 1                                                                          The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                                      NO. CR20-036-RSL
11                                    Plaintiff,                  ORDER CONTINUING TRIAL
12
13                           v.
14
15 JULIAN GUTIERREZ-PONCE, and
   JUAN JOSE VEGA-FLORES,
16
                      Defendants.
17
18
19          Having considered the record and the parties’ joint motion, and General Order 02-20
20 for the Western District of Washington, the Court FINDS that trial in this case cannot
21 proceed on the currently scheduled date of May 11, 2020. For the reasons detailed in the
22 parties’ joint motion, the ends of justice served by granting a continuance outweigh the best
23 interests of the public and the defendants in a speedy trial. 18 U.S.C. § 3161(h)(7)(A),
24 (B)(i), (iv).
25          IT IS THEREFORE ORDERED that the parties’ joint motion to continue the trial
26 date and other dates is GRANTED.
27          Trial in this matter is set for November 2, 2020.
28          Pretrial motions are due no later than September 28, 2020.


     Order Continuing Trial
     United States v. Gutierrez-Ponce, et al., CR20-036-RSL – 1
1           IT IS FURTHER ORDERED that the time between the date of the filing of the
2 parties’ joint motion and the new trial date is excluded in computing the time within which
3 trial must commence because the ends of justice served by granting this continuance
4 outweigh the best interest of the public and the defendants in a speedy trial. 18 U.S.C.
5 § 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible and
6 result in a miscarriage of justice, and would deny counsel for the defendants and government
7 counsel the reasonable time necessary for effective preparation, taking into account the
8 exercise of due diligence. Id. § (B)(i), (iv).
9
10          Dated this 2nd day of April, 2020.
11
12
13
                                                                  A
                                                                  Robert S. Lasnik
14                                                                United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Order Continuing Trial
     United States v. Gutierrez-Ponce, et al., CR20-036-RSL – 2
